Case 1:19-cv-10796-DLC Document 56-2 Filed 01/15/20 Page 1 of 3




           EXHIBIT B
           Case 1:19-cv-10796-DLC Document 56-2 Filed 01/15/20 Page 2 of 3


From:             Fortino, Philip A
To:               Rebecca Hume
Cc:               Oliver Smith
Subject:          [EXTERNAL] RE: SEC v. International Investment Group, LLC 19 Civ.10796 (S.D.N.Y.)
Date:             Monday, January 13, 2020 11:09:49 AM


Rebecca:

We agree that the current petition does not fall within the existing carve-out to the litigation
stay. As discussed on Friday, your client therefore should seek relief from the stay by writing
to the Court. You may represent in your letter to the Court that the Commission does not
object to this relief.


Philip A. Fortino
U.S. Securities and Exchange Commission
Division of Enforcement
(212) 336-1014




From: Rebecca Hume <Rebecca.Hume@kobrekim.com>
Sent: Friday, January 10, 2020 4:47 PM
To: Fortino, Philip A <fortinop@SEC.GOV>
Cc: Oliver.Smith@kobrekim.ky
Subject: SEC v. International Investment Group, LLC 19 Civ.10796 (S.D.N.Y.)

CAUTION: This email originated from outside of the organization. Do not click links or open
attachments unless you recognize the sender and know the content is safe.

Dear Mr. Fortino,

Thank you for taking time to speak with me earlier. As discussed please find attached our letter to
you of today’s date as well as the enclosures referred to (the two winding up petitions and the Order
reflecting the withdrawal of the First Petition due to the re-presentation of the petition on 4
December, being the Second Petition).

Please don’t hesitate to let me know if you have any questions otherwise we look forward to hearing
from you on Monday.

Kind regards,

Rebecca

Rebecca Hume
+1 345 749 4016



                                                                                                      4
       Case 1:19-cv-10796-DLC Document 56-2 Filed 01/15/20 Page 3 of 3




www.kobrekim.com

Americas (New York, Buenos Aires, Chicago, Miami, San Francisco, São Paulo, Washington DC)
Asia-Pacific (Hong Kong, Seoul, Shanghai), EMEA (London, Tel Aviv), Offshore (BVI, Cayman Islands)


This e-mail message is from Kobre & Kim (Cayman), a general partnership established under the laws
of the Cayman Islands, referred to above as Kobre & Kim, and may contain legally privileged and/or
confidential information. If the reader of this message is not the intended recipient(s), or the
employee or agent responsible for delivering the message to the intended recipient(s), you are
hereby notified that any dissemination, distribution or copying of this e-mail message is strictly
prohibited. If you have received this message in error, please notify the sender immediately and
delete this e-mail message and any attachments from your computer without retaining a copy.




                                                                                                     5
